Per Curiam.
Defendant has filed a complaint for habeas corpus which is treated herein as an application for leave to take a delayed appeal from a conviction based upon a plea of guilty to the crime of kidnapping. MCLA 750.349; MSA 28.581._
*319On January 24, 1962, the defendant entered his plea of guilty. An appeal was taken and the conviction upon the plea was affirmed by this Court. People v Winegar, 13 Mich App 162 (1968). Leave to appeal was denied, 381 Mich 799 (1969).
Defendant alleges that his plea did not conform to the requirements of Boykin v Alabama, 395 US 238; 89 S Ct 1709; 23 L Ed 2d 274 (1969), and People v Jaworski, 387 Mich 21 (1972). The Supreme Court has determined that the requirements of Boykin are not to be made retroactive beyond June 2, 1969. People v Butler, 387 Mich 1 (1972); People v Carlisle, 387 Mich 269 (1972).
Leave to appeal denied.